Citation Nr: 0930912	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  97-15 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.

2.  Evaluation of major depressive disorder, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an effective date earlier than January 27, 
2004, for the grant of service connection for major 
depressive disorder.  

4.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law 



WITNESSES AT HEARING ON APPEAL

Appellant and Dr. Bash


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from September 1984 to March 
1992.

This case initially comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from rating decisions 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  The appellant essentially appeals a 
January 1997 rating decision which confirmed and continued a 
20 percent rating for chronic lumbosacral strain.  The 
appellant also appeals an August 2005 rating decision which 
granted service connection for major depressive disorder, 
evaluated as 10 percent disabling, effective January 27, 
2004.  

In March 2003, the Board denied the claim of entitlement to a 
rating in excess of 20 percent disabling for lumbosacral 
strain.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order dated in September 2003, the Court vacated the 
Board's decision and remanded the matter to the Board for 
readjudication.  Subsequently, in June 2004, the Board 
remanded the case to the RO for additional development in 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  A supplemental statement of the case (SSOC) was 
issued in November 2004.  On May 12, 2005, the appellant and 
Dr. Bash. appeared and offered testimony at a hearing before 
the undersigned Veterans Law Judge in Washington, D.C.  A 
transcript of that hearing is of record.  In September 2005 
and October 2006, the Board again remanded the case to the RO 
for further evidentiary development.  The case is once more 
before the Board for appellate consideration.  

The issues of entitlement to an increased rating for 
lumbosacral strain, currently evaluated as 20 percent 
disabling, and entitlement to a total disability rating based 
on individual unemployability (TDIU) are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Major depressive disorder is manifested by sleep 
disturbance, fatigue, depressed mood, irritability, and 
difficulty making decisions.  

2.  The appellant's initial claim for service connection for 
depression was received at the RO on January 27, 2004.

3.  The record does not establish that there was an informal 
claim, formal claim, or written intent to file a claim for 
service connection for depression prior to January 27, 2004.


CONCLUSIONS OF LAW

1.  Major depressive disorder is 70 percent disabling.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2008).  

2.  The criteria for assignment of an effective date prior to 
January 27, 2004, for the grant of service connection for 
major depressive disorder have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA in February 
2004 and August 2004.  The appellant is challenging the 
disability evaluation and effective date assigned following 
the grant of service connection for major depressive 
disorder.  In Dingess, the U.S. Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, supra. at 490-191.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  We also note that the VA 
examinations were adequate.  The examiners reviewed the 
history, established clinical findings and presented reasons 
for the opinions.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

        Factual Findings

The evidence shows that in August 1999 the appellant reported 
depression and was prescribed Prozac.  A GAF score of 56 was 
assigned.  In September 1999, the appellant was seen for 
problems of frustration, depression and anxiety stemming from 
his inability to maintain and/or get training for employment.  
Adjustment disorder with depressive and anxious features was 
diagnosed.  A GAF score of 60 was assigned.  A history of 
depression was noted in December 2002.  

The appellant reported feeling depressed in July 2003.  He 
reported that he tried Prozac and it helped his depression.  
Depressive disorder secondary to physical condition chronic 
back pain was diagnosed.  It was noted that the appellant was 
last seen at the mental health clinic in August 1999 and that 
he was being treated for depression related to chronic back 
problems.  The appellant reported that he returned to the 
mental health clinic because he was not sleeping well, he 
felt tired, fatigued and depressed most of the time.  The 
appellant's wife reported that the appellant was moody and 
irritable with a low tolerance for stress.  The appellant 
reported being employed as a truck driver at that time.  

The appellant filed a claim for service connection for 
depression on January 27, 2004.  In a November 2004 rating 
decision, the appellant's claim for service connection for 
depression was denied.  

In May 2005, the appellant reported that his depression was 
brought about by his disabilities and that such has limited 
his employment opportunities.  He reported being laid off 
from jobs because of failure to mention his disabilities.  

The appellant was afforded a VA compensation and pension 
examination in July 2005.  During this examination, the 
appellant reported that the frequency and severity of his 
depression secondary to his medical condition has increased 
with no remissions.  Examination revealed that the appellant 
was oriented, alert, cooperative and that his speech was 
coherent and thinking logical.  His memory appeared to be 
somewhat below normal limits.  It was noted that the 
appellant was depressed due to not being able to get work and 
his financial straits.  Major depressive disorder secondary 
to chronic pain and service connected medical condition was 
diagnosed.  The examiner reported that the appellant is 
definitely impaired due to his service connected medical 
condition and is suffering depression directly related to 
these conditions.  A GAF score of 45 was assigned.  

In August 2005, the appellant was granted service connection 
for major depressive disorder evaluated as 10 percent 
disabling.  The appellant was assigned an effective date of 
January 27, 2004, the date his claim was received by the RO.  

In September 2005, a GAF score of 55 was assigned and mood 
disorder secondary to physical condition was diagnosed.  In 
December 2005, the appellant reported significant depression 
with suicidal rumination.  He denied intent as it would harm 
his wife and daughter.  He endorsed feelings of helplessness 
and hopelessness, sleep problems, reduced energy and 
appetite, nervousness, irritability, and low frustration 
tolerance.  

In August 2006, it was noted that the appellant felt like a 
prisoner in a damaged body, tired all the time, irritable 
with a low frustration tolerance, angry and frustrated.  He 
was alert, oriented, and well groomed.  His mood was 
discouraged  but he was not without hope.  Mood disorder 
secondary to chronic back pain was diagnosed.  

In an August 2006 neuropsychological evaluation, the 
appellant reported a history of post traumatic depression 
following service and that he has been treated with Prozac 
since 1994.  The appellant reported that he was employed as a 
driver, and that he lived with his wife of 18 years and his 
17 year old daughter.  Examination revealed that the 
appellant had clear speech, and that he was fully oriented 
with normal form and content.  His mood and affect was 
depressed, and he voiced feelings of frustration pertaining 
to his pain and disability.  The appellant's Beck's 
Depression Inventory score of 31 indicated moderately severe 
underlying emotional depression.  The appellant acknowledged 
persistent feelings of sadness since his accident.  It was 
noted that he was more emotional and upset on a regular 
basis.  The appellant was noted to be dissatisfied, 
pessimistic, angry and irritable.  He reported difficulty 
making decisions, sleep difficulty, fatigue, decreased 
appetite and worry about his finances and his ability to 
provide for his family.  A GAF score of 55 was assigned and 
adjustment disorder with depressed mood was diagnosed.  The 
examiner noted that the appellant's depression undoubtedly 
interferes with his energy level and contributes to his loss 
of interest in pleasurable activities and diminished sexual 
drive.  

In November 2006, it was noted that the appellant continued 
to have significant memory problems and that he was worried 
about finances.  In December 2006, the appellant reported 
that depression affects him day to day from living, to family 
relationships and socializing.  

Social Security Administration (SSA) records show that the 
appellant had an additional back injury in December 2005 and 
that in August 2006 a diagnosis was given of mood disorder 
secondary to chronic back pain.  It was noted that the 
appellant restricted activities to avoid pain and that he was 
socially isolated.  Major depressive disorder with mood 
described as tired, frustrated, and angry was noted.  Memory 
impaired and unable to sustain a full work week on a steady 
and reliable basis was also noted.  According to SSA records, 
the appellant reported that his depression has caused him to 
react in anger and that he stays in his home because he gets 
very anxious when he goes outside.  He reported thoughts of 
suicide and being very emotional.  The appellant also 
reported difficulty concentrating and remembering 
instructions.  

The appellant was examined in January 2007 for depression and 
chronic pain.  The appellant reported that depression has 
been a problem from him for 13 years and that he was 
diagnosed in 1999.  The appellant reported depressive 
episodes, weight loss, insomnia, fatigue and diminished 
concentration, sleep troubles, suicidal thoughts, and loss of 
interest in some activities.  The appellant was oriented, 
open and cooperative.  His memory and judgment were 
moderately impaired, and concentration and abstract thinking 
were within normal limits.  Major depressive disorder, 
recurrent, moderate was diagnosed.  A GAF score of 50-was 
assigned.  The examiner noted that the appellant's prognosis 
appeared good and that his memory functioning had improved 
since the accident.  

In February 2007, it was reported that the appellant was 
unable to sustain concentration, pace necessary to complete 
regular work schedule without interference from 
psychological/emotional symptoms.  

In April 2007 and July 2007, it was noted that the appellant 
still felt like a prisoner in a damaged body, tired all the 
time, irritable with a low frustration tolerance, angry and 
frustrated.  He reported that he has worked hard since he was 
a teenager but now feels very unproductive and useless.  He 
was alert, oriented, somewhat anxious, and well-groomed.  
Mood disorder secondary to chronic back pain was diagnosed.  
In May 2007, the appellant stated that he was totally, 
physically and mentally disabled and unemployable.  

The appellant was afforded a VA compensation and pension 
examination in June 2007.  During this examination, the 
appellant was noted to be suicidal without a plan.  Feelings 
of hopelessness and worthlessness were reported.  The 
appellant was diagnosed with PTSD and severe major depression 
recurrent without psychotic features.  A GAF score of 45 was 
assigned.  

The appellant was hospitalized from October 2007 to November 
2007 with a diagnosis of PTSD.  His discharge summary noted a 
history of major depression.  The appellant described 
depression with anhedonia, insomnia, poor energy and 
cognitive function, guilt and a poor sense of worth.  He 
denied any serious depression at that time.  A GAF score of 
47 was assigned

In May 2008, it was noted that the appellant had chronic mild 
depression without suicidal or homicidal ideations and that 
his condition mostly revolved around chronic life stressors 
including lack of transportation, financial, struggle with 
the VA for service connection, and mobility limitations from 
medical issues.  It was reported that he isolates at home and 
cannot get out due to transport difficulties.  

Legal Criteria and Analysis 

Evaluation of major depressive disorder

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2008).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2008).  We conclude that the disability has not 
significantly changed and a uniform rating is warranted.  

The appellant's major depressive disorder is evaluated 
pursuant 38 C.F.R. § 4.130 Diagnostic Code 9434, and is 
subject to the criteria listed under the General Rating 
Formula for Mental Disorders.  The General Rating Formula 
provides a 10 percent evaluation for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(2008).

The rating formula provides a 30 percent evaluation when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 
to 40 is assigned where there is "Some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school). Id.  
A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)." Id.  A score of 51-60 is 
assigned where there are moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflict with peers or co- 
workers). Id.  A score of 61-70 is indicated where there are 
"Some mild symptoms (e.g., depressed mood and mild insomnia 
OR some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships." Id.

The appellant has appealed the denial for an evaluation 
higher than 10 percent disabling for major depressive 
disorder.  This rating contemplates occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  
Based on a review of the evidence, the Board finds that a 70 
percent evaluation for major depressive disorder is 
warranted.  This rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.

In this regard, the Board notes that the evidence shows the 
appellant has major depressive disorder manifested by 
suicidal ideation, diminished concentration, irritability, 
sleep disturbance, difficulty making decisions, memory 
problems, and fatigue.  The July 2005 VA examiner reported 
that the appellant is definitely impaired due to his service 
connected medical condition and is suffering depression 
directly related to these conditions.  The appellant reported 
in December 2006 that depression affects him day to day from 
living, to family relationships and socializing.  SSA records 
show that the appellant has restricted activities to avoid 
pain and that he is socially isolated.  According to SSA 
records, the appellant reported that his depression has 
caused him to react in anger and that he stays in his home 
because he gets very anxious when he goes outside.  He 
reported thoughts of suicide and being very emotional.  The 
appellant also reported difficulty concentrating and 
remembering instructions.  In February 2007, it was reported 
that the appellant was unable to sustain concentration, pace 
necessary to complete regular work schedule without 
interference from psychological/emotional symptoms.  

The Board notes that a 70 percent evaluation is also 
consistent with the appellant's GAF scores.  Although the 
appellant has been assigned GAF scores of 55, 56 and 60, he 
also has been assigned scores of 45, 47 and 50.  A GAF of 41 
to 50 is indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  The 
Board finds that these GAF scores are consistent with the 
appellant's treatment records and with the 70 percent 
evaluation.  We conclude that the consistent findings of the 
examiners, to include a period of hospitalization, provide a 
more accurate assessment of the degree of the appellant's 
impairment.  The Board is fully aware that the appellant has 
had some employment, but the nature and frequency of such 
employment have not been adequately developed.

The Board finds that the appellant's major depressive 
disorder more nearly approximates the criteria for a 70 
percent evaluation.  However, the Board notes that an 
evaluation in excess of 70 percent disabling is not warranted 
because the evidence does not show total occupational and 
social impairment.  The appellant is married and living with 
his wife and daughter.  The appellant's most recent 
examination in October 2008 showed that suicidal and 
homicidal ideations were absent.  Examination revealed there 
were no hallucinations and obsessional rituals.  Thought 
processes were appropriate and judgment was not impaired but 
memory was noted to be mildly impaired.  The above does not 
justify an evaluation higher than 70 percent disabling.  

The Board further observes that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation) or frequent periods 
of hospitalization related to the service-connected 
disability at issue, that would take the appellant's case 
outside the norm so as to warrant an extraschedular rating.  
The record shows that the appellant once required 
hospitalized treatment but there is no showing of frequent 
hospitalizations for his disability.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Entitlement to an effective date earlier than January 27, 
2004 for the grant of service connection for major depressive 
disorder

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor. 38 
U.S.C.A. § 5110(a) (West 2002). The effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of discharge or release if application 
therefor is received within one year from such date of 
discharge or release. 38 U.S.C.A. § 5110(b)(1) (West 2002). 
This statutory provision is implemented by a regulation which 
provides that the effective date of an evaluation and award 
of compensation based on an original claim or a claim 
reopened after final disallowance, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later. See 38 C.F.R. § 3.400 (2008).  

A specific claim in the form prescribed by the Secretary of 
the VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA may be considered 
an informal claim.  Such an informal claim must identify the 
benefit sought. Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim. 38 C.F.R. § 3.155(a).  When an application for 
disability compensation is received within one year of the 
date of the veteran's discharge or release from service, the 
effective date of such award shall be the day following the 
veteran's release. 38 U.S.C.A. § 5110(b)(1) (West 2002).

The appellant has appealed the denial of an effective date 
earlier than January 27, 2004, for grant of service 
connection for major depressive disorder.  After review of 
the evidence, the Board finds against the appellant's claim.  

Here, the evidence shows that the appellant filed a claim for 
depression January 27, 2004.  The appellant was granted 
service connection for major depressive disorder in an August 
2005 rating decision.  He was assigned an effective date of 
January 27, 2004, the date his claim was received by the RO.  
Based on the evidence, the Board finds that the effective 
date of the award of service connection for major depressive 
disorder is January 27, 2004, the date of the appellant's 
claim for service connection.  The Board notes that claims 
submitted prior to this date did not include a mention of 
depression.  The record does not establish that there was an 
informal claim, formal claim, or written intent to file a 
claim for service connection for depression prior to January 
27, 2004.  As noted above, while VA must interpret a 
claimant's submissions broadly, it is not required to conjure 
up issues not raised by a claimant.  Review of the record 
reveals no documents that can be construed as a claim, 
informal claim or an intent to file a claim of entitlement to 
service connection for depression prior to January 27, 2004.  

We have also considered whether an earlier effective date is 
warranted based on the grant of this disability on a 
secondary basis.  Section 3.310 provides that when service 
connection is established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  However, a requirement that a secondary 
condition be considered a part of an original condition does 
not establish that the original condition and the secondary 
condition must receive identical effective dates.  Indeed, a 
per se rule requiring identical effective dates for primary 
and secondary conditions would be illogical, given that 
secondary conditions may not arise until years after the 
onset of the original condition.  See Ellington v. Peake, 541 
F.3d 1364 (Fed. Cir. 2008).  We also note that 38 C.F.R. 
§ 3.157 is not applicable since the Court has determined that 
such regulation is applicable only if the condition at issue 
is already service-connected.  

The Board has also considered the pleading of April 16, 2007.  
In that document, it was reported that a 2003 clinical note 
includes a diagnosis of depression due to the service-
connected back disorder.  This may be viewed as an argument 
that the effective date should be based upon the clinical 
record.  The Court has noted that the mere presence of the 
medical evidence does not establish an intent on the part of 
the veteran to seek secondary service connection for the 
psychiatric condition. See, e.g., KL v. Brown, 5 Vet. App. 
205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 
(1993); cf. 38 C.F.R. § 3.157(b) (1997) (permitting certain 
medical reports to be accepted as an "informal claim for 
increased benefits or an informal claim to reopen").  While 
the Board must interpret the appellant's submissions broadly, 
the Board is not required to conjure up issues that were not 
raised by the appellant.  The appellant must have asserted 
the claim expressly or impliedly.  Brannon v. West, 12 Vet. 
App. 32 (1998).  Accordingly, an effective date earlier than 
January 27, 2004, for the award of service connection for 
major depressive disorder is denied.

Lastly, the Board is fully aware of the dissent in Ross v. 
Peake, 21 Vet. App. 534 (2008) and that part of the language 
contained in section 3.157 has not been fully addressed by 
the Court.  However, a dissent is not a basis to ignore the 
current state of the case law.  At this juncture, the case 
law is settled.  




ORDER

An evaluation of 70 percent disabling for major depressive 
disorder is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  

An effective date earlier than January 27, 2004, for the 
award of service connection for major depressive disorder is 
denied.


REMAND

The appellant has appealed the denial for an increased rating 
for lumbosacral strain, currently rated as 20 percent 
disabling.  This appeal stems from a January 1997 rating 
decision which denied an increased rating for lumbosacral 
strain.  The Board remanded the appellant's lumbosacral 
strain claim to the RO in June 2004 for a VA examination to 
determine the severity of the appellant's low back 
disability.  A compensation and pension examination was not 
conducted.  In September 2005, we noted that there was 
insufficient evidence to evaluate the appellant's low back 
disability under the revised criteria and again remanded this 
issue for an examination.  Since that time, the appellant has 
been involved in a December 2005 accident which involved 
injury to the back.  The appellant was afforded a VA 
compensation and pension examination in April 2006.  However, 
the examiner noted that range of motion was not performed 
because the appellant stated that the spine was too painful 
for range of motion testing.  It was noted that the appellant 
had a low back brace connected with a metallic bar to a chest 
brace.  L-S spine not examined was noted.  

As the Board previously noted in the September 2005 remand, 
the schedular criteria for rating back disabilities changed 
during the pendency of the appellant's appeal.  The new 
criteria are effective September 26, 2003.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243.  The Board finds that the 
record is insufficient to evaluate the appellant's disability 
under the new rating criteria.  Therefore, a VA compensation 
and pension examination is necessary before this issue can be 
decided.  In view of VA's duty to assist obligations, which 
include the duty to obtain a VA examination or opinion when 
necessary to decide a claim, and based upon guidance from the 
Court, remand for the purpose of obtaining a VA 
examination(s) is required.  

Regarding the issue of TDIU, an evaluation of 70 percent 
disabling for major depressive disorder has been granted.  
The Board notes that the appellant reported in May 2007 that 
he was totally, physically and mentally disabled and 
unemployable.  The law provides that a TDIU may be granted 
upon a showing that the veteran is unable to secure or follow 
a substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2007).  In light of the above, the RO should 
develop and adjudicate the claim for TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine 
the severity of the appellant's 
lumbosacral strain.  The examiner should 
best approximate the appellant's range of 
motion in degrees and if range of motion 
cannot be completed the examiner should a 
make a notation of whether there is 
favorable or unfavorable ankylosis.  

If the examiner cannot conduct the 
examination that must be noted.  
Regardless of whether an examination is 
conducted, the examiner should attempt to 
distinguish the service connected 
manifestations from the nonservice 
connected manifestations.  

2.  The RO must ensure that all VCAA 
notice obligations are satisfied 
concerning the claim for TDIU and 
adjudicate the TDIU claim.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


